Case
Case 7:18-mc-01302
     7:19-cv-00131 Document
                   Document 1-8
                            1-1 Filed
                                Filed on
                                      on 04/18/19
                                         07/09/18 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 11 of
                                                                   of 31
                                                                      31
Case
Case 7:18-mc-01302
     7:19-cv-00131 Document
                   Document 1-8
                            1-1 Filed
                                Filed on
                                      on 04/18/19
                                         07/09/18 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 22 of
                                                                   of 31
                                                                      31
Case
Case 7:18-mc-01302
     7:19-cv-00131 Document
                   Document 1-8
                            1-1 Filed
                                Filed on
                                      on 04/18/19
                                         07/09/18 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 33 of
                                                                   of 31
                                                                      31
Case
Case 7:18-mc-01302
     7:19-cv-00131 Document
                   Document 1-8
                            1-1 Filed
                                Filed on
                                      on 04/18/19
                                         07/09/18 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 44 of
                                                                   of 31
                                                                      31
Case
Case 7:18-mc-01302
     7:19-cv-00131 Document
                   Document 1-8
                            1-1 Filed
                                Filed on
                                      on 04/18/19
                                         07/09/18 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 55 of
                                                                   of 31
                                                                      31
Case
Case 7:18-mc-01302
     7:19-cv-00131 Document
                   Document 1-8
                            1-1 Filed
                                Filed on
                                      on 04/18/19
                                         07/09/18 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 66 of
                                                                   of 31
                                                                      31
Case
Case 7:18-mc-01302
     7:19-cv-00131 Document
                   Document 1-8
                            1-1 Filed
                                Filed on
                                      on 04/18/19
                                         07/09/18 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 77 of
                                                                   of 31
                                                                      31
Case
Case 7:18-mc-01302
     7:19-cv-00131 Document
                   Document 1-8
                            1-1 Filed
                                Filed on
                                      on 04/18/19
                                         07/09/18 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 88 of
                                                                   of 31
                                                                      31
Case
Case 7:18-mc-01302
     7:19-cv-00131 Document
                   Document 1-8
                            1-1 Filed
                                Filed on
                                      on 04/18/19
                                         07/09/18 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 99 of
                                                                   of 31
                                                                      31
Case
Case 7:18-mc-01302
     7:19-cv-00131 Document
                   Document 1-8
                            1-1 Filed
                                Filed on
                                      on 04/18/19
                                         07/09/18 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 10
                                                                10 of
                                                                   of 31
                                                                      31
Case
Case 7:18-mc-01302
     7:19-cv-00131 Document
                   Document 1-8
                            1-1 Filed
                                Filed on
                                      on 04/18/19
                                         07/09/18 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 11
                                                                11 of
                                                                   of 31
                                                                      31
Case
Case 7:18-mc-01302
     7:19-cv-00131 Document
                   Document 1-8
                            1-1 Filed
                                Filed on
                                      on 04/18/19
                                         07/09/18 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 12
                                                                12 of
                                                                   of 31
                                                                      31
Case
Case 7:18-mc-01302
     7:19-cv-00131 Document
                   Document 1-8
                            1-1 Filed
                                Filed on
                                      on 04/18/19
                                         07/09/18 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 13
                                                                13 of
                                                                   of 31
                                                                      31
Case
Case 7:18-mc-01302
     7:19-cv-00131 Document
                   Document 1-8
                            1-1 Filed
                                Filed on
                                      on 04/18/19
                                         07/09/18 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 14
                                                                14 of
                                                                   of 31
                                                                      31
Case
Case 7:18-mc-01302
     7:19-cv-00131 Document
                   Document 1-8
                            1-1 Filed
                                Filed on
                                      on 04/18/19
                                         07/09/18 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 15
                                                                15 of
                                                                   of 31
                                                                      31
Case
Case 7:18-mc-01302
     7:19-cv-00131 Document
                   Document 1-8
                            1-1 Filed
                                Filed on
                                      on 04/18/19
                                         07/09/18 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 16
                                                                16 of
                                                                   of 31
                                                                      31
Case
Case 7:18-mc-01302
     7:19-cv-00131 Document
                   Document 1-8
                            1-1 Filed
                                Filed on
                                      on 04/18/19
                                         07/09/18 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 17
                                                                17 of
                                                                   of 31
                                                                      31
Case
Case 7:18-mc-01302
     7:19-cv-00131 Document
                   Document 1-8
                            1-1 Filed
                                Filed on
                                      on 04/18/19
                                         07/09/18 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 18
                                                                18 of
                                                                   of 31
                                                                      31
Case
Case 7:18-mc-01302
     7:19-cv-00131 Document
                   Document 1-8
                            1-1 Filed
                                Filed on
                                      on 04/18/19
                                         07/09/18 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 19
                                                                19 of
                                                                   of 31
                                                                      31
Case
Case 7:18-mc-01302
     7:19-cv-00131 Document
                   Document 1-8
                            1-1 Filed
                                Filed on
                                      on 04/18/19
                                         07/09/18 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 20
                                                                20 of
                                                                   of 31
                                                                      31
Case
Case 7:18-mc-01302
     7:19-cv-00131 Document
                   Document 1-8
                            1-1 Filed
                                Filed on
                                      on 04/18/19
                                         07/09/18 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 21
                                                                21 of
                                                                   of 31
                                                                      31
Case
Case 7:18-mc-01302
     7:19-cv-00131 Document
                   Document 1-8
                            1-1 Filed
                                Filed on
                                      on 04/18/19
                                         07/09/18 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 22
                                                                22 of
                                                                   of 31
                                                                      31
Case
Case 7:18-mc-01302
     7:19-cv-00131 Document
                   Document 1-8
                            1-1 Filed
                                Filed on
                                      on 04/18/19
                                         07/09/18 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 23
                                                                23 of
                                                                   of 31
                                                                      31
Case
Case 7:18-mc-01302
     7:19-cv-00131 Document
                   Document 1-8
                            1-1 Filed
                                Filed on
                                      on 04/18/19
                                         07/09/18 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 24
                                                                24 of
                                                                   of 31
                                                                      31
Case
Case 7:18-mc-01302
     7:19-cv-00131 Document
                   Document 1-8
                            1-1 Filed
                                Filed on
                                      on 04/18/19
                                         07/09/18 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 25
                                                                25 of
                                                                   of 31
                                                                      31
Case
Case 7:18-mc-01302
     7:19-cv-00131 Document
                   Document 1-8
                            1-1 Filed
                                Filed on
                                      on 04/18/19
                                         07/09/18 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 26
                                                                26 of
                                                                   of 31
                                                                      31
Case
Case 7:18-mc-01302
     7:19-cv-00131 Document
                   Document 1-8
                            1-1 Filed
                                Filed on
                                      on 04/18/19
                                         07/09/18 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 27
                                                                27 of
                                                                   of 31
                                                                      31
Case
Case 7:18-mc-01302
     7:19-cv-00131 Document
                   Document 1-8
                            1-1 Filed
                                Filed on
                                      on 04/18/19
                                         07/09/18 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 28
                                                                28 of
                                                                   of 31
                                                                      31
Case
Case 7:18-mc-01302
     7:19-cv-00131 Document
                   Document 1-8
                            1-1 Filed
                                Filed on
                                      on 04/18/19
                                         07/09/18 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 29
                                                                29 of
                                                                   of 31
                                                                      31
Case
Case 7:18-mc-01302
     7:19-cv-00131 Document
                   Document 1-8
                            1-1 Filed
                                Filed on
                                      on 04/18/19
                                         07/09/18 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 30
                                                                30 of
                                                                   of 31
                                                                      31
Case
Case 7:18-mc-01302
     7:19-cv-00131 Document
                   Document 1-8
                            1-1 Filed
                                Filed on
                                      on 04/18/19
                                         07/09/18 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 31
                                                                31 of
                                                                   of 31
                                                                      31
